DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, or a clear connection between the steps.  See MPEP § 2172.01.  
Claim 1 recites in the last paragraph “introducing at least a portion of a purge gas stream comprising hydrogen from a bio-renewable conversion process for making a hydrocarbon product from a bio-renewable feedstock into a process unit used in the method of producing hydrogen and recovering CO2.” There is missing a connection between the hydrogen obtained from the bio-renewable process with the prior method steps describing a separate hydrogen production process unit. It is unclear where the hydrogen from the bio-renewable process is imported into the other process. The Examiner understands from the specification that this stream is hydrogen stream 44 from Figure 1 and is incorporated into the process of Figure 2 via line 44. However, the instant claims do not make this explicitly clear. The Examiner recommends amending the lasts paragraph of claim 1 to positively recite the bio-renewable process to obtain hydrogen stream 44, then recite that hydrogen stream 44 is combined with the 2nd PSA overhead stream and directed to the reactor 112. The Examiner believes that the embodiment in claim 11 presents these steps clearly and does not have any 112nd paragraph issues.

Allowable Subject Matter
Claims 11-20 are allowed.
The closest prior art is Hong US Publication 2018/0216010 who teaches a process for producing a paraffin-rich hydrocarbon fuel from a renewable feedstock comprising: 
a) producing a hydrogen-rich mixture in a steam fuel reformer; 
b) supplying the hydrogen-rich mixture without hydrogen purification as a source of hydrogen to a reaction zone; 
c) treating the feedstock in the reaction zone by hydrogenating and deoxygenating the feedstock using at least one catalyst at reaction conditions in the presence of hydrogen to provide a reaction zone product stream comprising hydrogen, carbon dioxide, water, and a hydrocarbon fraction comprising paraffins; 
d) separating the reaction zone product stream into at least: 
i. a gaseous component comprising at least hydrogen, and carbon dioxide; 
ii. a hydrocarbon component comprising paraffins; 
e) selectively separating the gaseous component to produce at least a stream containing at least hydrogen and depleted in carbon dioxide; and 
f) recycling the stream containing at least hydrogen and depleted in carbon dioxide to the reaction zone.
Grover US Patent 8,241,400 is another prior art who teaches a process for recovering gaseous hydrogen and gaseous carbon dioxide from a mixture of hydrocarbons by utilizing a system that includes a reformer unit, an optional water gas shift reactor, and a pressure swing adsorption unit in conjunction with a carbon dioxide purification unit such as a cryogenic purification unit or a catalytic oxidizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772